Citation Nr: 1431125	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  03-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, rated as noncompensable prior to January 2, 2007, and as 10 percent disabling thereafter, to include specific consideration on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2013).
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to July 1970.

The bilateral hearing loss claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied a compensable rating for the Veteran's service-connected bilateral hearing loss.  The Veteran filed a Notice of Disagreement (NOD) in December 2002.  The RO then issued a Statement of the Case (SOC) in April 2003.  The Veteran perfected a timely appeal of this issue by filing a June 2003 Substantive Appeal.

In a March 2005 decision, the Board denied the benefits sought on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals (Court).  In a December 2005 Order, the Court granted a Joint Motion vacating the March 2005 decision and remanding the claim to the Board for compliance with directives specified by the Joint Motion. 

In August 2006, the Board remanded the case for further development. 

By a May 2007 rating decision, the RO increased the evaluation for the bilateral hearing loss to 10 percent, effective January 2007.  However, as that award did not represent a full grant of the benefits sought on appeal, the claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

 In June 2009, the Board remanded the case for additional development.  Once such development was complete, the RO issued an April 2011 Supplemental SOC (SSOC), denying an increased rating for bilateral hearing loss above that which had already been granted. 

By an August 2011 decision, the Board affirmed the RO's denial of the Veteran's hearing loss claim.  Thereafter, the Veteran filed another appeal to the Court, which in a May 2012 Order granted a Joint Motion to remand the matter of hearing loss on an extraschedular basis.  The Court also remanded a claim for a TDIU due to the service-connected bilateral hearing loss, which the parties to the Joint Motion agreed had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to a TDIU rating is either expressly raised by a veteran, or reasonably raised by the record during the adjudicatory process of the underlying disability for an initial or an increased rating, it is a part of the claim for benefits for that underlying disability).  In this function, the Board inferred a claim for a TDIU rating due exclusively to the service-connected bilateral hearing loss, because it is the underlying disability at issue in this appeal.  Id.  Accordingly, the Board took jurisdiction over the TDIU claim.  However, to the extent the Veteran wishes to pursue a claim for TDIU based on service-connected disabilities other than (or in addition to) his bilateral hearing loss, that matter is referred to the RO for appropriate action.

In January 2013, the Board remanded the bilateral hearing loss and TDIU issues to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the Veteran's TDIU claim was denied in the first instance by the RO in a February 2014 rating decision.  Both issues have now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  Prior to January 2, 2007, the Veteran's bilateral hearing loss was manifested by no worse than Level V hearing acuity in the right ear and Level I hearing acuity in the left ear. 

2.  Since January 2, 2007, the Veteran's bilateral hearing loss has been manifested by no worse than Level V hearing acuity in the right ear and Level II hearing acuity in the left ear.

3.  Prior to January 2, 2007, an extraschedular evaluation for the bilateral hearing loss is not warranted as the evidence does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

4.  Since January 2, 2007, an extraschedular evaluation for the bilateral hearing loss is not warranted as the evidence does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

5.  The Veteran's service-connected bilateral hearing loss is not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation, to include on an extraschedular basis, for bilateral hearing loss for the period prior to January 2, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013). 

2.  The criteria for an evaluation in excess of 10 percent, to include on an extraschedular basis, for bilateral hearing loss for the period beginning January 2, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  The criteria for a TDIU due exclusively to the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify a claimant of:  what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and, what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim:  veteran status; existence of a disability; a connection between a veteran's service and the disorder; degree of the disorder; and, effective date of the disorder.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ).  Id.; see Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in letters dated in August 2002, August 2006, September 2006, June 2009, and September 2013, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2009 letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The June 2009 letter further provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The August 2006, September 2006, June 2009, and September 2013 letters further advised the Veteran of how effective dates are assigned, and the types of evidence that impact this determination.  Dingess/Hartman, 19 Vet. App. at 473.

With the exception of the August 2002 letter, the remaining duty-to-assist letters were not provided before the initial RO adjudication in October 2002.  However, after the Veteran was provided the additional letters, the claims were then readjudicated in the May 2007, April 2011, and February 2014 SSOCs based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claims, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claims, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
VA also has a duty to assist a Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA).  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his service-connected disabilities, to include his bilateral hearing loss.  38 C.F.R. § 4.2 (2013).  The evidence of record also does not suggest that the Veteran's service-connected bilateral hearing loss has worsened since the last VA audiological examination in December 2013.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence already of record to fairly decide this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Board also concludes that there has been substantial compliance with its August 2006, June 2009, and January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was previously remanded in August 2006 and June 2009 for the Veteran to receive corrective VCAA notice and additional VA examinations.  The June 2009 letter provided the complying VCAA notice.  Moreover, the June 2009 letter asked the Veteran to provide information concerning treatment for his hearing loss, and VA treatment records were obtained as requested in the prior remand instructions.  The Veteran was also afforded VA audiological examinations in January 2007 and March 2011.  The January 2013 remand directed the AOJ to provide the Veteran with another VA examination, which the Veteran was provided in December 2013.  The January 2013 remand also included obtaining the Veteran's recent VA treatment records, which were associated with his Virtual VA paperless claims file.  Further, the January 2013 remand instructed the AOJ to provide the Veteran with VCAA notice regarding his TDIU claim.  The VCAA notice was provided to the Veteran in September 2013.  Finally, all three remands directed the AOJ to readjudicate the claims, which was accomplished in the May 2007, April 2011, and February 2014 SSOCs.  Accordingly, the actions requested by the prior remands have been undertaken, and no further action is required. 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in a disability, it is necessary to consider the complete medical history of a veteran's disability.  Id.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The assignment of a disability rating for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Veteran is currently service-connected for bilateral hearing loss, rated as noncompensable (0 percent) prior to January 2, 2007, and 10 percent since January 2, 2007, under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Veteran seeks increased ratings.  

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second. 

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann, 3 Vet. App. at 349. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hertz , and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

Historically, service connection was awarded for bilateral hearing loss by an April 1971 rating decision.  The hearing loss disability was assigned a noncompensable rating, effective August 1, 1971.  The Veteran's current claim for an increased rating for his service-connected hearing loss disorder was received in August 2002. 





A.  Noncompensable Evaluation In Effect Prior to January 2, 2007

The Veteran is currently service-connected for bilateral hearing loss, rated as noncompensable (0 percent) prior to January 2, 2007.  The Veteran seeks an increased rating.  

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected bilateral hearing loss, prior to January 2, 2007.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Specifically, at a June 2002 VA audiology consultation, the Veteran reported that he noticed a decrease in his hearing since Vietnam when an explosion went off next to his right ear.  Audiological examination results indicated that he had moderate to severe sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  Word recognition scores were 96 percent in the right ear and 92 percent in the left ear. 

On VA audiology examination in September 2002, the Veteran reported that his greatest difficulty was understanding soft speech, particularly when there was background noise.  The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55, 65, 70, and 65, in the right ear, respectively, and 35, 30, 40, and 40, in the left ear, respectively.  The average puretone threshold for the right ear was 64 decibels, and 36 decibels in the left ear.  The controlled speech discrimination test was 82 percent in the right ear and 96 percent in the left ear. 

The September 2002 VA examiner concluded that the Veteran suffered from moderately-severe to profound sensorineural hearing loss from 250 to 8000 Hertz in the right ear and that he suffered from mild to moderate sensorineural hearing loss from 250 to 8000 Hertz in the left ear.  The examiner noted that the Veteran's right ear test results on this date were inconsistent with a routine audiogram from June 2002.  Test results from June 2002 were significantly better for both puretones and word recognition scores in the right ear.  The left ear was stable from June 2002 to September 2002.  Based on this evidence, the VA examiner opined that it was highly unlikely that the Veteran's bilateral hearing would decrease by such a large amount in less than 90 days. 

The findings of the September 2002 VA examination, when applied to the rating criteria for hearing impairment, show that prior to January 2, 2007, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Specifically, the Veteran's left ear manifested an average puretone threshold of 36 decibels, with a 96 percent speech discrimination.  Under 38 C.F.R. § 4.85, Table VI, the Veteran's left ear hearing loss reflects Level I impairment.  The Veteran's right ear manifested an average puretone threshold of 64 decibels, with an 82 percent speech discrimination, which yields a numerical designation of Level IV under Table VI.  These results applied to Table VII result in a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

However, the Board notes that the Veteran's right ear did demonstrate an exceptional pattern of hearing impairment under the provision of 38 C.F.R. 
§ 4.86(a).  Nonetheless, when the aforementioned results are applied to the rating criteria, the criteria for a compensable evaluation for bilateral hearing loss still have not been met.  Specifically, applying 38 C.F.R. § 4.85, Table VIa, the Veteran's right ear hearing loss yields a Level V impairment.  Where there is Level I hearing loss in the left ear and Level V impairment in the right ear, a noncompensable evaluation is warranted under Table VII.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

The Board notes that the September 2002 VA examiner indicated that the examination findings showed an inconsistently higher level of hearing loss in the right ear than on a VA audiological consultation in June 2002 (in which the Veteran's speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear).  The examiner stated that it was highly unlikely that hearing would decrease such a large amount in less than 90 days, and questioned the validity of the test results.  However, even though the examiner may have been felt the testing showed somewhat exaggerated results reflecting greater hearing loss than was actually present, those elevated findings still did not result in a compensable level of hearing loss.  Thus, as the findings on examination were considered potentially unreliable because they reflected more severe hearing loss than was present only a few months previously, those results still warrant only a noncompensable rating, even if somewhat exaggerated.  Accordingly, the Board concludes that a compensable evaluation prior to January 2, 2007, is not warranted. 

The VA treatment records dated prior to January 2, 2007, to not provide evidence contrary to that obtained at the examination.  For instance, an April 2006 VA treatment record states that the Veteran's "hearing difficulties add to his irritability" and that he "is not employable," but the treatment record does not provide numerical values to allow the Board to assess the current severity of the bilateral hearing loss.  Additionally, the Veteran's VA in-patient psychiatric treatment records from April 2006 to May 2006 document decreased hearing in the right ear, but do not provide any specific numerical findings to evaluate the service-connected disability.

The Board has also considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  

In this case, the 2002 VA examination was conducted prior to the revision to the hearing examination worksheet.  Nevertheless, the Veteran reported at the VA examination that he had difficulty hearing low or soft speech, particularly when background noise was present.  Thus, the examination report did include information concerning how the Veteran's hearing loss affects his daily functioning.  

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The VA Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Therefore, the VA examination is not defective under Martinak, as the VA examiner elicited information from the Veteran about the functional effects of his disability.  21 Vet. App. at 455.    

The Board has considered the application of the remaining Diagnostic Codes under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's bilateral hearing loss, but finds none are raised by the medical evidence.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected bilateral hearing loss more nearly met or nearly approximated the criteria for a compensable disability rating prior to January 2, 2007.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as difficulty hearing, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examination that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a compensable disability rating for the bilateral hearing loss at any time prior to January 2, 2007.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  10 Percent Evaluation In Effect Since January 2, 2007

The Veteran is currently service-connected for bilateral hearing loss, rated as 10 percent since January 2, 2007.  The Veteran seeks an increased rating.  

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected bilateral hearing loss, since January 2, 2007.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Specifically, on VA audiology examination in January 2007, the Veteran reported that his greatest difficulty with his hearing loss was when "people are talking low."  The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55, 60, 65, and 75, in the right ear, respectively, and 30, 30, 50, and 55, in the left ear, respectively.  The average puretone threshold for the right ear was 64 decibels and 41 decibels in the left ear.  The controlled speech discrimination test was 82 percent in the right ear and 86 percent in the left ear.  The diagnosis was sensorineural combined type hearing loss.  With respect to the right ear, there was moderately severe hearing loss at 500, 1000, 2000, and 3000 Hertz.  There was severe hearing loss at 4000 Hertz.  With respect to the left ear, there was mild hearing loss at 500, 1000, and 2000 Hertz with moderate hearing loss at 3000 Hertz and moderately severe hearing loss at 4000 Hertz. 

The findings of the January 2007 VA examination, when applied to the rating criteria for hearing impairment, show that the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  The Veteran's left ear manifested an average puretone threshold of 41 decibels, with an 86 percent speech discrimination.  Applying 38 C.F.R. § 4.85, Table VI, to the findings for the left ear results in Level II impairment.  The Veteran's right ear manifested an average puretone threshold of 64 decibels, with an 82 percent speech discrimination.  Such results reflect Level IV hearing impairment under Table VI.  Where there is Level II impairment in the left ear and Level IV impairment in the right ear, a noncompensable evaluation is warranted under Table VII.  However, the right ear demonstrated an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Specifically, applying 38 C.F.R. § 4.85, Table VIa, the Veteran's right ear hearing loss yields a Level V impairment.  Where there is Level II hearing impairment in the left ear and Level V hearing impairment in the right ear, a 10 percent evaluation is warranted under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran was afforded another VA audiology examination in March 2011.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz were 35, 40, 45, and 50, in the right ear, respectively, and 20, 30, 40, and 45, in the left ear, respectively.  The average puretone threshold for the right ear was 43 decibels, and 34 decibels in the left ear.  The controlled speech discrimination test was 96 percent in the right ear and 98 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  Puretone testing revealed a mild to moderate sensorineural hearing loss from 250-4000 Hertz sloping to a severe to profound sensorineural hearing loss in the right ear, and normal hearing through 1000 Hertz sloping to a mild to severe sensorineural haring loss in the left ear.  Word understanding was excellent bilaterally.  The examiner determined that the Veteran's bilateral hearing loss caused significant effects on his occupation - namely, hearing difficulty, but the bilateral hearing loss did not cause any effects on his usual daily activities.  The examiner then found that, with the Veteran's current hearing loss, he will always have difficulties hearing in situations where there is excessive noise or if someone is speaking at a distance.  However, the examiner indicated that the Veteran's difficulties would easily become lessened by the consistent use of hearing aids (issued in January 2011) and should not preclude him from being an active member of society. 

Using 38 C.F.R. § 4.85, Table VI, the March 2011 findings reflect Level I hearing loss in both the right and left ears.  Applying those results to 38 C.F.R. § 4.85, Table VII, a noncompensable evaluation is derived.  Accordingly, the March 2011 audiometric results do not serve as a basis for a higher evaluation.  Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the 2011 examination findings.  Puretone threshold levels were neither 55 decibels or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 Hertz , nor were they 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) and (b), Diagnostic Code 6100. 

The Veteran was afforded another VA audiology examination in December 2013.  At the examination, the Veteran told the VA examiner that he has "a hard time hearing conversation."  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz were 40, 45, 50, and 60 in the right ear, respectively, and 30, 40, 45, and 60 in the left ear, respectively.  The average puretone threshold for the right ear was 49 decibels, and 44 decibels in the left ear.  The controlled speech discrimination test was 96 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner determined that the Veteran has a flat mild to moderate hearing loss through the majority of the test frequencies with excellent speech discrimination ability.  The examiner found that the Veteran's hearing loss would impact the ordinary conditions of his daily life, including the ability to work.  However, the examiner concluded that any effect on the Veteran's employability due his bilateral hearing loss should be minimized with consistent and appropriate use of VA issued amplification.  The examiner also pointed out that the Veteran has not been seen by audiology for service or adjustments to his hearing aids since September 20, 2012.  The hearing aids were dispensed on January 20, 2011.  The examiner determined that a performance intensity function test was not needed because the Veteran had excellent speech discrimination ability bilaterally (96 percent) with presentation levels 40 decibels (dB) above speech reception threshold.  The Veteran also expressed no discomfort with presentation level of 84 dB in the right ear.  After testing was completed, the examiner pointed out that the Veteran even commented that the words were presented loud enough for him to hear at the examination. 

Using 38 C.F.R. § 4.85, Table VI, the December 2013 findings reflect Level I hearing loss in both the right and left ears.  Applying those results to 38 C.F.R. 
§ 4.85, Table VII, a noncompensable evaluation is derived.  Accordingly, the December 2013 audiometric results do not serve as a basis for a higher evaluation.  Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the 2013 examination findings.  Puretone threshold levels were neither 55 decibels or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 Hertz , nor were they 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86(a) and (b), Diagnostic Code 6100. 

The VA treatment records dated since January 2, 2007, to not provide evidence contrary to that obtained at the examinations.  For instance, a January 9, 2007, VA treatment record documents that due to his difficulty hearing over the phone and hearing TV at normal volumes, an amplified phone and TV listening device was to be ordered for the Veteran.  The Veteran was also fitted for hearing aids at this visit.  However, numerical values were not provided, which would allow the Board to assess the Veteran's current bilateral hearing loss.  Additionally, an August 2013 VA outpatient treatment record documented that the Veteran was using his hearing aids with good results.  However, numerical values were not provided to assess the state of the Veteran's current bilateral hearing loss.

The Board has also considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the January 2007 VA examination was conducted prior to the revision to the hearing examination worksheet.  Nevertheless, the Veteran has consistently reported at all of the VA examinations that he had difficulty hearing low or soft speech, particularly when background noise was present.  The March 2011 VA examiner also noted that the Veteran's hearing difficulties are lessened by the use of hearing aids and that he should not be precluded from being an active member of society.  The December 2013 VA examiner found that the Veteran's hearing loss would impact the ordinary conditions of his daily life, including the ability to work.  However, the December 2013 examiner concluded that any effect on the Veteran's employability due to his service-connected bilateral hearing loss should be minimized with consistent and appropriate use of VA issued amplification.  Thus, the examination reports did include information concerning how the Veteran's hearing loss affects his daily functioning.  

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The VA Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Therefore, the VA examinations are not defective under Martinak, as the VA examiners elicited information from the Veteran about the functional effects of his disability.  21 Vet. App. at 455.    

The Board has considered the application of the remaining Diagnostic Codes under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's bilateral hearing loss, but finds none are raised by the medical evidence.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected bilateral hearing loss more nearly met or nearly approximated the criteria for a higher disability rating since January 2, 2007.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as difficulty hearing, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the bilateral hearing loss at any time since January 2, 2007.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49. 

C.  Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral sensorineural hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, at the Veteran's September 2002 VA audiology examination, the Veteran informed the examining audiologist that he "could not tolerate any sound above 75 [decibels] in his right ear."  The Board observes that the Veteran's prior complaint of being unable to tolerate any sound above 75 decibels in his right ear was rendered in the course of modified performance intensity function testing, which was conducted during his aforementioned September 2002 VA audiological examination.  Consequently, the September 2002 VA examiner determined that a performance intensity function could not be obtained with respect to the Veteran's right ear.  Parenthetically, the Board notes that current VA guidelines direct that, when speech recognition is 92 percent or less in a given ear, a modified performance intensity function should be obtained.  The starting presentation level should be 40 decibels regard SRT (speech recognition threshold), which should then be adjusted upward as necessary to obtain a level at least five decibels above the threshold at 2000 Hertz , if not above the Veteran's tolerance level.  See Revised Audio AMIE Worksheet, Fast Letter 10-06 (Dep't of Veterans Affairs, February 17, 2010).  However, at the recent December 2013 VA examination, the VA examiner found thtat  a performance intensity function test was not necessary, since the Veteran had excellent speech discrimination ability bilaterally (96 percent) with presentation levels 40dB above speech reception threshold.  The Veteran also expressed no discomfort with presentation level of 84 dB in the right ear.  After testing was completed, the examiner pointed out that the Veteran even commented that the words were presented loud enough for him to hear. 

In this regard, the Board notes that hearing sensitivity is not specifically discussed by the rating schedule.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Additionally, throughout the appeal, the Veteran also indicated that he had difficulty understanding conversations and difficulty hearing when background noise was present.  These symptoms are also not specifically addressed by the rating schedule.  Id.  However, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and his hearing sensitivity are factors contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and a referral for extraschedular consideration for the service-connected bilateral hearing loss is not needed.

III.  TDIU Claim

The Veteran seeks entitlement to a TDIU based on his service-connected bilateral hearing loss.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  By way of application of the combined ratings table, the Veteran's combined rating is 90 percent, with at least one service-connected disability ratable at 40 percent or more.  38 C.F.R. § 4.25 (2013).  Thus, the Veteran meets the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a).

The Court has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

The Board must now consider whether the record evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected bilateral hearing loss.

The Board finds that the Veteran's service-connected bilateral hearing loss does not render him unable to obtain or maintain substantially gainful employment.  Initially, the Board notes that the Veteran is currently unemployed.  He alleges that his service-connected bilateral hearing loss prevents him from obtaining gainful employment.  

Regarding the medical evidence of record, since filing his increased rating claim (from which his TDIU claim arose) in August 2002, the Veteran was afforded a VA audiology examination in September 2002.  At the examination, the Veteran reported that his greatest difficulty was understanding soft speech, particularly when there was background noise.  An opinion regarding the Veteran's employability was not provided.

During the Veteran's April 2006 to May 2006 VA in-patient psychiatric hospitalization, the Veteran reported anxiety, hyperalertness, concentration problems, and irritability.  The Veteran stated that his hearing difficulties added to his irritability.  The VA licensed clinical social worker then determined that the Veteran's prognosis was poor due to the duration, chronicity, and severity of his symptoms.  The social worker found that the Veteran was not employable, but did not provide any rationale for this opinion.

In a July 2006 VA treatment record, the Veteran told the licensed clinical social worker that he his employment was "disabled."  The Veteran did not state the reasons why he was disabled, and no opinion was provided by the social worker.

On VA audiology examination in January 2007, the Veteran reported that his greatest difficulty with his hearing loss was when "people are talking low."  An opinion regarding the Veteran's employability was not provided.

On VA audiology examination in March 2011, the VA examiner determined that the Veteran's bilateral hearing loss caused significant effects on his occupation - namely, hearing difficulty, but the bilateral hearing loss did not cause any effects on his usual daily activities.  The examiner then found that, with the Veteran's current hearing loss, he will always have difficulties hearing in situations where there is excessive noise or if someone is speaking at a distance.  However, the examiner indicated that the Veteran's difficulties would easily become lessened by the consistent use of hearing aids (issued in January 2011) and should not preclude him from being an active member of society, indicating that the Veteran was not totally impaired due to his hearing difficulties.

The Veteran was afforded another VA audiology examination in December 2013.  At the examination, the Veteran told the VA examiner that he has "a hard time hearing conversation."  The examiner found that the Veteran's hearing loss would impact the ordinary conditions of his daily life, including the ability to work.  However, the examiner concluded that any effect on the Veteran's employability due his bilateral hearing loss should be minimized with consistent and appropriate use of VA issued amplification, which does not indicate that the Veteran's bilateral hearing loss renders him incapable of performing the physical and mental acts required by employment.

There are no other VA examinations of record since August 2002, and the remaining VA treatment records do not provide evidence contrary to that described above.

The aforementioned VA examiners (in 2011 and 2013), following complete interviews with the Veteran and reviews of the Veteran's claims file, determined that although the Veteran's bilateral hearing loss adversely effects his ability to work, it does not render him unemployable.  Additionally, there are no other medical opinions of record (either in VA examinations or VA treatment records) that find the Veteran to be unemployable due exclusively to his service-connected bilateral hearing loss.  The Board notes the April 2006 VA social worker opinion, which found that the Veteran was currently unemployable.  However, the social worker did not provide any rationale for this opinion and did not review the Veteran's claims file in forming this opinion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds this VA statement to be of low probative value, and is outweighed by the 2011 and 2013 VA reports.  In short, the most probative and persuasive evidence of record does not that the Veteran's service-connected bilateral hearing loss precludes him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.

In reaching the above determination, the Board has considered the Veteran's lay statements as to the nature and severity of his service-connected symptomatology.  The Veteran is certainly competent to describe his current symptoms (see Layno, 6 Vet. App. at 470).  However, regarding the Veteran's belief that he is unemployable due to his service-connected bilateral hearing loss, the lay evidence is outweighed by the probative medical evidence in this regard.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the severity of the service-connected disabilities prevent the Veteran's employability, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  The medical professionals, in their expert opinions, found that the Veteran is not in fact unemployable on account of his service-connected bilateral hearing loss. 

Accordingly, the Board finds that the evidence is not in equipoise on the matter of whether the Veteran is unemployable due to his service-connected disabilities.  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  The TDIU claim is denied.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation for bilateral hearing loss, rated as noncompensable prior to January 2, 2007, and as 10 percent disabling thereafter, to include specific consideration on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1), is denied.

Entitlement to a TDIU due to the service-connected bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


